EXHIBIT 99.1 Colonial Commercial Corp. Reports 2011 Fourth Quarter and Full Year Financial Results HAWTHORNE, New Jersey (March 28, 2012) – Colonial Commercial Corp. (“Colonial”) (OTCQB: “CCOM,” “CCOMP”), today announced its financial results for the fourth quarter and year ended December 31, 2011. Results for the fourth quarter of 2011 compared to results for the fourth quarter of 2010: · Sales increased 11.1% to $22,939,776 from $20,653,934 · Gross profit increased 1.3% to $5,796,027 from $5,722,373 · Selling, general and administrative expenses decreased 4.8% to $5,026,787 from $5,279,167 · Operating income increased 73.6% to $769,240 from $443,206 · Net income increased 128.5% to $600,526 from $262,846 · Earnings per share on a fully diluted basis increased to $0.06 from $0.05 per share Results for the year ended December 31, 2011 compared to results for the year ended December 31, 2010: · Sales decreased 0.6% to $79,563,932 from $80,056,230 · Gross profit decreased 2.7% to $20,990,944 from $21,564,727 · Selling, general and administrative expenses decreased2.7% to $20,228,933 from $20,786,019 · Operating income decreased 2.1% to $762,011 from $778,708 · Net income increased 120.3% to $234,344 from $106,398 · Earnings per share on a fully diluted basis increased to $0.03 from $0.02 per share Shareholders’ equity increased 104.5% to $4,860,951 from $2,376,607. The Company’s number of shares outstanding on a fully diluted basis increased to 9,448,010 as of December 31, 2011 from 4,948,010 as of December 31, 2010. William Pagano, Chief Executive Officer of Colonial, said, “The Company experienced a significant improvement in the fourth quarter of 2011. The improvement resulted from several factors, including sales of new product offerings, increased sales from a stronger inventory position, improved market penetration, and a partial shift of business from the third quarter of 2011 to the fourth quarter as a result of the effects of hurricane Irene. Our cash availability was augmented and our interest expense was reduced by the refinancing of our bank credit facility in October 2011, and we raised $2,250,000 in a private placement of 4,500,000 shares of common stock in March 2011. We think that the Company is in good position to capitalize on improvements in the economy.” About Colonial Commercial Corp. Colonial distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, customized control panels, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. The Company also distributes home appliances to dealer groups and appliance stores through its Goldman Universal division. The Company is headquartered in New Jersey, and, with its affiliates, operates out of 19 locations in its geographic trading area.For more information on Colonial’s operations, products and/or services, please visit www.colonialcomm.com. Safe Harbor Statement The foregoing press release may contain statements concerning Colonial Commercial Corp.’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. Colonial cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in Colonial's periodic reports and registration statements filed with the Securities and Exchange Commission. Colonial undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact William Pagano, Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Balance Sheets December 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $652,449 in 2011 and$694,083 in 2010 Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets - noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable Borrowings under credit facility - revolving credit Notes payable - current portion; includes related party notes of $32,009 in 2011 and 2010 Total current liabilities Convertible notes payable-related party Notes payable, excluding current portion; includes related party notes of $798,014 in 2011 and $830,024 in 2010 Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 shares issued and outstanding in 2011 and 2010, liquidation preference of$1,465,285 in 2011 and 2010 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 and 4,654,953 shares issued and outstanding in 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) 3 Months Ended 12 Months Ended December 31, December 31, Sales $ Cost of sales Gross profit Selling, general and administrative expenses, net Operating income Other income Interest expense, net ) Net income $ Income per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity Number of shares Redeemable Convertible Preferred Stock Common Stock Redeemable Convertible Preferred Stock Common Stock Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity Balance at December 31, 2009 $ ) $ Net Income Balance at December 31, 2010 $ ) $ Issuance of Common Stock for cash Net Income Balance at December 31, 2011 $ ) $ COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows For The Year Ended Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts Depreciation Net gain on sale of fixed assets ) ) Amortization of intangibles - Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) Other assets – noncurrent ) ) Trade payables ) Accrued liabilities ) Income taxes payable ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $32,009 in 2011and 2010 ) ) Proceeds from issuance of common stock - Borrowings (repayments) under credit facility - revolving credit, net ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $
